Title: From George Washington to Henry Laurens, 21 November 1778
From: Washington, George
To: Laurens, Henry


  
    Sir,
    Head Quarters Fredericksburgh [N.Y.] Nov. 21st 1778
  
This will be delivered you by young Mr Penet, brother to the Gentleman, who was in a partnership with Mr Plierne. That Gentleman has importuned me to recommend his brother to Congress for an appointment by brevet to the rank of Captain, which he observes will have no effect in this country, as his brother will immediately return to France, which he makes an essential condition of the appointment. I pointed out fully all the difficulties and objections in the way and endeavoured to discourage the application; but the footing upon which he placed it, and the consideration that the house to which he belonged engaged very early in a commercial intercourse with this country, in the present contest induced me finally so far to comply, as to promise that I would communicate his request to Congress; which I now take the liberty to do. I have the honor to be With the greatest respect and esteem Sir Your most Obedt Serv.

  G. W——n

